DETAILED ACTION
This action is responsive to the application No. 15/654,777 filed on July 20, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 with the associated claims filed on 07/12/2021 responding to the Office action mailed on 05/07/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 12-20, 26, 28, 30, and 32-39.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

the sense layer 324 is within the device layer 308, the device layer 308 being formed through lithography so as to expose the sense layer 324 to a chemical solution, wherein the device layer 308 has a height of 5 microns and each of the plurality of inter-level connection structures 320 has a width of 3 microns and a length of 3 microns”.
However, there is no description in the specification as originally filed for a device layer having a sense layer and a height of 5 microns.  The only device layer that has a height of 5 microns is device layer 306 which contains the plurality of inter-level connection structures (see, e.g., par. 0021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-20, 26, 28, 30, and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fife (US 2014/0264322) in view of Haverty (US 2009/0001591) and further in view of Kalnitsky (US 2013/0105868).

Regarding Claim 12, Fife (see, e.g., Figs. 3-14 and annotated Fig. 12), teaches a method comprising:
forming a switch layer 354 that includes switches (see, e.g., par. 0020);
forming, on the switch layer 354, a connection layer 319 that includes a plurality inter-level connection structures CS, wherein the plurality inter-level connection structures CS span a single layer (see, e.g., par. 0028);
forming, on the connection layer 319, a device layer 308 that includes a sensing device 320, the device layer 308 bounded by a bottom surface BS and a top surface TS, wherein the sensing device 320 is entirely contained between the bottom surface BS and the top surface TS of the device layer 308, wherein the bottom surface BS of the device layer 308 is a lowest surface laterally in an x-direction of the device layer 308 (see, e.g., Fig. 12 and annotated Fig. 12);
forming a dielectric layer 1212 on the device layer 308, wherein the bottom surface BS of the device layer 308 abuts a top surface of the connection layer 319 and the top surface TS of the device layer 308 abuts a bottom surface of the dielectric layer 1212 (see, e.g., Fig. 12, par. 0030).
Fife is silent with respect to the claim limitations that the connection layer 319 is formed through epitaxial growth and the sensing device 320 comprises an ion-sensitive e.g., pars. 0008, 0015) and Kalnitsky (see, e.g., Figs. 2, 3), on the other hand, teaches BioFET devices 304 that may be formed in a position a capacitor would be found in a traditional DRAM array (such as Fife’s, see, e.g., par. 0020) and that this arrangement may be advantageous in detecting small signal changes provided by minimal biomolecules or bio-entities introduced to the semiconductor devices 304 thus, achieving biosensing applications with differential sensing for enhanced sensitivity (see, e.g., par. 0030, ll. 10-13, par. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the connection layer in Fife’s process through epitaxial growth, as taught by Haverty, to induce a compressive strain in the interconnect metal and reduce its resistivity and it would have been obvious to one of ordinary skill in the art at the time of filing to have an ion-sensitive field effect transistor in Fife’s process, as taught by Kalnitsky, to achieve biosensing applications with differential sensing for enhanced sensitivity.

Regarding Claim 13, Fife, Haverty and Kalnitsky teach all aspects of claim 12.  Fife (see, e.g., Figs. 3-14), teaches etching, above each sensing device 320, a well 710/712 that extends completely through the dielectric layer 1212 to the respective sensing device 320 (see, e.g., Figs. 6-7, 13, par. 0030, ll. 15-18).

Regarding Claim 14, Fife, Haverty and Kalnitsky teach all aspects of claim 13.  Fife (see, e.g., Figs. 3-14), teaches forming a sacrificial layer 870 that fills the wells 710/712 and extends upward to a level higher than the dielectric layer 1212 (see, e.g., Figs. 7-8, 14, par. 0030, ll. 18-20).

Regarding Claim 15, Fife, Haverty and Kalnitsky teach all aspects of claim 14.  Fife (see, e.g., Figs. 3-14), teaches forming a channel layer 1313’ on the sacrificial layer 870, such that the channel layer 1313’ is spaced above the dielectric layer 1212 by the sacrificial layer 870 (see, e.g., Figs. 10, 14, par. 0030, ll. 35-39).

Regarding Claim 16, Fife, Haverty and Kalnitsky teach all aspects of claim 15.  Fife (see, e.g., Figs. 3-14), teaches removing the sacrificial layer 870, leaving the channel layer 1313’ spaced above the dielectric layer 1212 (see, e.g., Figs. 11, 14, par. 0030, ll. 40-45).

Regarding Claim 17, Fife (see, e.g., Figs. 3-14 and annotated Fig. 12), teaches a method comprising:
forming a structure that includes a dielectric layer 1212 on a device layer 308, wherein the device layer 308 includes sensing devices 320 and is bounded by a bottom surface BS and a top surface TS, wherein the top surface TS of the device layer 308 abuts a bottom surface of the dielectric layer 1212, wherein the sensing device 320 is entirely contained between the bottom surface BS and the top surface TS of the device layer 308, wherein the bottom surface BS of the device 308 is a lowest surface laterally in an x-direction of the device layer 308 (see, e.g., par. 0030, Fig. 12 and annotated Fig. 12);
forming a connection layer 319 underlying the device layer 308 (see, e.g., par. 0030), wherein the bottom surface BS of the device layer 308 abuts a top surface of the connection layer 319 and wherein the connection layer 319 is a single layer;
etching, above each sensing device 320, a well 710/712 that extends completely through the dielectric layer 1212 to the respective sensing device 320 (see, e.g., Figs. 6-7, 13, par. 0030, ll. 15-18); and 
forming a sacrificial layer 870 that fills the wells 710/712 and extends upward to a level higher than the dielectric layer 1212 (see, e.g., Figs. 7-8, 14, par. 0030, ll. 18-20).  
Fife is silent with respect to the claim limitations that the sensing devices 320 comprises an ion-sensitive field effect transistors and the connection layer 319 is formed through epitaxial growth.  Kalnitsky (see, e.g., Figs. 2, 3), on the other hand, teaches BioFET devices 304 that may be formed in a position a capacitor would be found in a traditional DRAM array (such as Fife’s, see, e.g., par. 0020) and that this arrangement may be advantageous in detecting small signal changes provided by minimal biomolecules or bio-entities introduced to the semiconductor devices 304 thus, achieving biosensing applications with differential sensing for enhanced sensitivity (see, e.g., par. 0030, ll. 10-13, par. 0032) and Haverty, on the other hand, teaches forming an interconnect metal through epitaxial growth to enable a compressive strain to the e.g., pars. 0008, 0015)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have an ion-sensitive field effect transistor in Fife’s process, as taught by Kalnitsky, to achieve biosensing applications with differential sensing for enhanced sensitivity and it would have been obvious to one of ordinary skill in the art at the time of filing to form the connection layer in Fife’s process through epitaxial growth, as taught by Haverty, to induce a compressive strain in the interconnect metal and reduce its resistivity.

Regarding Claim 18, Fife, Haverty and Kalnitsky teach all aspects of claim 17.  Fife (see, e.g., Figs. 3-14), teaches forming a channel layer 1313’ on the sacrificial layer 870, such that the channel layer 1313’ is spaced above the dielectric layer 1212 by the sacrificial layer 870 (see, e.g., Figs. 10, 14, par. 0030, ll. 35-39).

Regarding Claim 19, Fife, Haverty and Kalnitsky teach all aspects of claim 18.  Fife (see, e.g., Figs. 3-14), teaches removing the sacrificial layer 870, leaving the channel layer 1313’ spaced above the dielectric layer 1212 (see, e.g., Figs. 11, 14, par. 0030, ll. 40-45).

Regarding Claim 20, Fife, Haverty and Kalnitsky teach all aspects of claim 17.  Fife (see, e.g., Figs. 3-14), teaches that the structure further includes a switch layer 354 underlying the connection layer 319, wherein the switch layer 354 includes switches, and 319 includes a plurality of inter-level connection structures that electrically connect the sensing devices 320 to the switches (see, e.g., par. 0020).

Regarding Claim 26, Fife, Haverty and Kalnitsky teach all aspects of claim 12.  Fife teaches forming the connection layer and Haverty teaches forming an interconnect metal through epitaxial growth to enable a compressive strain to the interconnect metal to reduce the resistivity of the interconnect metal (see, e.g., pars. 0008, 0015).

Regarding Claim 28, Fife, Haverty and Kalnitsky teach all aspects of claim 12.  Fife (see, e.g., Figs. 3-14), teaches forming a thin semiconductor layer on the connection layer 319 (see, e.g., par. 0028, ll. 6-10).

Regarding Claim 30, Fife, Haverty and Kalnitsky teach all aspects of claim 12.  Fife (see, e.g., Figs. 3-14), teaches that the sensing device 320 facilitates measurement of an ion concentration comprising hydrogen ions of a chemical solution comprising one or more DNA molecules (see, e.g., pars. 0004, 0027).

Regarding Claim 32, Fife (see, e.g., Figs. 3-14 and annotated Fig. 12), teaches a method comprising:
forming a switch layer that includes transistors on a substrate 354 (see, e.g., par. 0020);
319 that includes a plurality of inter-level connection structures CS, wherein the plurality inter-level connection structures CS span a single layer (see, e.g., par. 0028);
forming, on the connection layer 319, a device layer 308 that includes sensing devices 320 each comprising an ion-sensitive device 320, the ion-sensitive device 320 electrically coupled to at least one transistor of the transistors in the switch layer via at least one inter-level connection structure CS of the plurality of inter-level connection structures CS in the connection layer 319, wherein the sensing device 320 is entirely contained between the bottom surface BS and the top surface TS of the device layer 308, wherein the bottom surface BS of the device layer 308 is a lowest surface laterally in an x-direction of the device layer 308 (see, e.g., Fig. 12 and annotated Fig. 12, see, e.g., Fig. 3, par. 0025); and
forming a dielectric layer 1212 on the device layer 308 (see, e.g., Fig. 12, par. 0030).  
Fife is silent with respect to the claim limitations that the connection layer 319 is formed through epitaxial growth and the sensing device 320 comprises an ion-sensitive field effect transistor.  Haverty, on the other hand, teaches forming an interconnect metal through epitaxial growth to enable a compressive strain to the interconnect metal to reduce the resistivity of the interconnect metal (see, e.g., pars. 0008, 0015) and Kalnitsky (see, e.g., Figs. 2, 3), on the other hand, teaches BioFET devices 304 that may be formed in a position a capacitor would be found in a traditional DRAM array (such as Fife’s, see, e.g., par. 0020) and that this arrangement may be advantageous in detecting small signal 304 thus, achieving biosensing applications with differential sensing for enhanced sensitivity (see, e.g., par. 0030, ll. 10-13, par. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the connection layer in Fife’s process through epitaxial growth, as taught by Haverty, to induce a compressive strain in the interconnect metal and reduce its resistivity and it would have been obvious to one of ordinary skill in the art at the time of filing to have an ion-sensitive field effect transistor in Fife’s process, as taught by Kalnitsky, to achieve biosensing applications with differential sensing for enhanced sensitivity.

Regarding Claim 33, Fife, Haverty and Kalnitsky teach all aspects of claim 32.  Fife (see, e.g., Figs. 3-14), teaches etching, above each sensing device 320, a well 710/712 that extends completely through the dielectric layer 1212 to the respective sensing device 320 (see, e.g., Figs. 6-7, 13, par. 0030, ll. 15-18).

Regarding Claim 34, Fife, Haverty and Kalnitsky teach all aspects of claim 33.  Fife (see, e.g., Figs. 3-14), teaches forming a sacrificial layer 870 that fills the wells 710/712 and extends upward to a level higher than the dielectric layer 1212 (see, e.g., Figs. 7-8, 14, par. 0030, ll. 18-20).

Regarding Claim 35, Fife, Haverty and Kalnitsky teach all aspects of claim 34.  Fife (see, e.g., Figs. 3-14), teaches forming a channel layer 1313’ on the sacrificial layer 870, such that the channel layer 1313’ is spaced above the dielectric layer 1212 by the sacrificial layer 870 (see, e.g., Figs. 10, 14, par. 0030, ll. 35-39).

Regarding Claim 36, Fife, Haverty and Kalnitsky teach all aspects of claim 35.  Fife (see, e.g., Figs. 3-14), teaches removing the sacrificial layer 870, leaving the channel layer 1313’ spaced above the dielectric layer 1212 (see, e.g., Figs. 11, 14, par. 0030, ll. 40-45).

Regarding Claim 37, Fife, Haverty and Kalnitsky teach all aspects of claim 32.  Fife (see, e.g., Figs. 3-14), teaches forming, on the sensing device 320, a sense layer 470 (see, e.g., par. Figs. 3, 4, 14).  

Regarding Claim 38, Fife, Haverty and Kalnitsky teach all aspects of claim 37.  Fife (see, e.g., Figs. 3-14), teaches that the sense layer 470 is within the device layer 308, the device layer 308 being formed through lithography so as to expose the sense layer to a chemical solution (see, e.g., par. 0029).
Fife does not teach that the device layer has a height of 5 microns and each of the plurality of inter-level connection structures has a width of 3 microns and a length of 3 microns.
However, this claim limitation is merely considered a change in the thickness of the device layer 308, and the width, and length of inter-level connection structures CS in Fife’s process.  The specific claimed thickness, width, and length, absent any criticality, are only considered to be an obvious modification of the thickness, width, and length of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, width, length, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed thickness, width, and length in the device layer 308 and inter-level connection structures CS in Fife’s process.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness, width, and length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness, width, length or upon another variable recited in a claim, the applicant must show that the chosen thickness, width, length, are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 39, Fife, Haverty and Kalnitsky teach all aspects of claim 37.  Kalnitsky (see, e.g., Figs. 2, 3), teaches that the sense layer 1402 comprises at least one  e.g., par. 0055).

    PNG
    media_image1.png
    505
    685
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 12, 17 and 32 filed on 07/12/2021 have been fully considered but are not persuasive.

The Applicants argue:
The combination of Fife, Haverty, and Kalnitsky fail to teach or describe “wherein the ion-sensitive field effect transistor is entirely contained between the bottom surface 
In rejecting the independent claims, the Examiner appears to equate Fife's dielectric material 308 with the presently claimed "device layer" and sensor plate 320 with the presently claimed "sensing device." The Examiner concedes that Fife "is silent with respect to ... [a] sensing device 320 compris[ing] an ion-sensitive field effect transistor" and instead relies on Haverty to allege teachings of a BioFET device 304. 
A “top surface” and a “bottom surface” of the equated device layer 308 are annotated in FIG. 6 of Fife below. More specifically, the bottom surface of the equated device layer 308 is beneath a-7-Serial No. 15/ Reply to Office Action dated May  portion of the equated sensing layer 320. As illustrated, the equated sensing device 320 spans multiple layers of Fife including the equated device layer 308 and the equated connection layer 319. The equated sensing device 320, however, fails to be "entirely contained between the bottom surface and the top surface of the device layer" such that "the bottom surface of the device layer is a lowest surface laterally in an x-direction of the device layer," as recited by the amended claims.

The examiner responds:
The sensor plate 320 of Fife’s structure is the sensing device.  It is a sensing device functioning as a capacitor, thus, Fife’s sensing device is not a field-effect transistor.  However, Kalnitsky teaches BioFET devices 304 that may be formed in a position a capacitor would be found in a traditional DRAM array (such as Fife’s, see, e.g., par. 0020).  Moreover, Kalnitsky teaches that this arrangement may be advantageous in detecting 
Kalnitsky provides a clear motivation to substitute a sensing plate, such as that of Fife’s device, with a field-effect transistor.
The plate 320 is entirely contained between the bottom surface and the top surface of the device layer 308.  The device layer includes a sensing device and a dielectric surrounding the sensing device.
Moreover, Applicants arguments are largely based on Fig. 3 of the instant application which a schematic figure, not one that is descriptive.  For instance, the elected species includes Fig. 1, which clearly shows that the sensing layer 112 is identical to the sensing layer 320 of Fife’s device and gate electrode 108 and inter-level connection structures 110 are equivalent to the gate electrode and inter-level connection structures CS of Fife’s device (see, e.g., annotated Fig. 12).

The Applicants argue:
Fife, Haverty, and Kalnitsky fail to teach or describe “an ion concentration comprising hydrogen ions of a chemical solution comprising one or more DNA molecules,” as recited by amended dependent claim 30.
Fife makes no mention of a chemical solution comprising one or more DNA molecules.Serial No. 15/6 Reply to Office Action dated May 7 

The examiner responds:
Serial No. 15/ Reply to Office Action dated December 1 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.